DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2012/0136508), and further in view of Dunbabin (US 2010/0223008).
Regarding claims 1 and 9,  Taylor discloses a method and a nontangible computer readable medium for moving a volume of material from a site (excavating a worksite with a mobile excavation machine via onboard computing equipment; Taylor at abstract, 0021), the method comprising:
Selecting, for an earth moving vehicle (EMV) in a site, a set of instructions for the EMV to move material in the site (excavation plan; Taylor at 0018), the set of instructions comprising a location in the site from which a volume of material is to be moved (offboard planner provides excavation plan to excavation machine controller including location information on where to excavate; Taylor at 0018, 0021)
Executing, with a computer coupled to the EMV (excavation machine controller; Taylor at 0019), the set of instructions configured to cause the EMV to once at the location, position a leading edge of a tool of the EMV at a position relative to a ground surface of the location (start and finish of cut locations; Taylor at 0021, 0030) move the tool over a first distance at the location to move a portion of the volume of material (cut width and length; Taylor at 0021-0023, 0029, 0030).
Taylor does not explicitly disclose detecting, by a spatial sensor mounted to the EMV, a feature of the ground surface of the location, the detection comprising information describing a position of the feature within the location and a classification of the feature; and responsive to detecting the feature in the site, move the tool a second distance at the location based on the position of the feature within the location and the classification of the feature.
Dunbabin, in a similar invention in the same field of endeavor, teaches:
Detecting, by a spatial sensor mounted to the EMV (on-board sensors 260; Dunbabin at 0029, 0037, 0038) a feature of the ground surface of the location (obstacle; Dunbabin at 0040, 0041), the detection comprising information describing a position of the feature within the location and a classification of the feature (obstacle identification and location; Dunbabin at 0043) and responsive to detecting the feature in the site, move the tool a second distance at the location based on the position of the feature within the location and the classification of the feature (path is of tool is modified; Dunbabin at 0020).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base excavation machine of Taylor with the anti-collision capability of Dunbabin.  Doing so would increase workplace safety by taking appropriate collision avoidance method according to the obstacle identified.

Regarding claim 17, in addition to that which is cited above, the combination teaches detect, by a spatial sensor mounted to the EMV (obstacle detected via obstacle detection system; Dunbabin at 0042), one or more humans positioned within a threshold distance of the EMV (workers; Dunbabin at 0044); halt movement of the tool at the location (worker breaches safety threshold, operation stops; Dunbabin at 0043-0044); and responsive to detecting that the one or more humans have moved beyond the threshold distance of the EMV (via tracking; Dunbabin at 0043-0044), actuating the tool to continue moving the tool at the location or selecting a new set of instructions to execute, the new set of instructions corresponding to a different EMV movement or operation (path planning subsystem recalculates path and movement; Dunbabin at 0053-0055)..

Regarding claims 2 and 10, the combination teaches wherein the feature of the ground surface is one of an obstacle above the ground surface, an obstacle at the ground surface, an obstacle below the ground surface, a second EMV moving within the site, and a human (Taylor at 0028).

Regarding claims 3 and 11, wherein instructions causing the EMV to move the tool cause the EMV to actuate the tool,  or the EMV to actuate a drive train of the EMV (excavation machine autonomously controlled; Taylor at abstract).

Claim Objections
3.	Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        28 November 2022